DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted May 25, 2022, has been received.  The amendment of claims 1-7 and 9 is acknowledged.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a liquid discharge head including a channel unit having a liquid channel, a first pressure chamber pair of a first and second pressure chamber and a second pressure chamber pair of a third and fourth pressure chamber; and a vibration film disposed at a first side in a first direction of the channel unit to cover the first to fourth pressure chambers.  The cited art, U.S. Patent Pub. 2003/0222947 (“Tomozawa”) in view of U.S. Patent No. 5,988,800 (“Ema”), discloses a similar liquid discharge head also including a channel unit having a liquid channel, a first pressure chamber pair of a first and second pressure chamber and a second pressure chamber pair of a third and fourth pressure chamber; and a vibration film disposed at a first side in a first direction of the channel unit to cover the first to fourth pressure chamber.  However, the cited art does not appear to explicitly disclose wherein the wherein the channel unit further includes: first partition walls separating the first pressure chamber from the second pressure chamber in the second direction, and the third pressure chamber from the fourth pressure chamber in the second direction; and a second partition wall separating the second pressure chamber from the third pressure chamber in the second direction, wherein the liquid channel further includes: a first nozzle; a first communication channel connecting the first pressure chamber, the second pressure chamber and the first nozzle; a second nozzle; a second communication channel connecting the third pressure chamber,  Reply to Office Action of February 25, 2022 the fourth pressure chamber and the second nozzle; and in the channel unit, rigidity of the first partition walls is different from rigidity of the second partition wall. Thus, the specific structure of the liquid discharge head as required by the claims is not provided by the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853